EXHIBIT 10.1

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT ("Agreement") is entered into as of June 23, 2016, by
and between CloudCommerce, Inc., a Nevada corporation (the "Company"), and
                  (the "Investor"), with respect to the following facts:

R E C I T A L S

 

A.        The Company entered into loan transactions with the Investor in the
aggregate principal amount of $                   , as described below, which
were evidenced by certain convertible promissory Notes (the "Notes"), copies of
which are attached hereto as Exhibit A.

 

Effective Date

 

Annual Interest

 

Outstanding Principal Balance

 

B.         The Investor desires to tender the Notes to the Company for
cancellation, including all outstanding principal and accrued unpaid interest,
in exchange for the issuance by the Company to Investor of
                    shares of the Company's Series B Preferred Stock (the
"Shares").

C.        The Company desires to issue the Shares to the Investor in exchange
for the cancellation of the Notes.

D.        The closing of the transactions contemplated by this Agreement (the
"Closing") will be deemed to have occurred upon the completion of the deliveries
by each Party to this Agreement described in Section 2 of this Agreement.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties to this Agreement, and in light
of the recitals stated above, the parties to this Agreement hereby agree as
follows:

Section 1. EXCHANGE OF NOTES FOR SHARES

The Investor agrees to tender the Notes to the Company for cancellation in
exchange for which the Company agrees to issue                  Shares of the
Company's Series B Preferred Stock to the Investor. The Investor agrees that
upon receipt of the Shares, the Notes shall be deemed fully paid and satisfied.
 In the event the Notes are lost or destroyed, the Investor hereby warrants that
the Notes are lost or destroyed and agrees to immediately surrender to the
Company said Notes should it later be found.  The Investor hereby agrees to
indemnify and hold harmless the Company and its affiliates against all
liability, costs, damages, claims or expenses which may be incurred by any of
them as a result of any claim to ownership of the lost Notes asserted by the
Investor or by anyone other than Investor.

-1-

 

--------------------------------------------------------------------------------


Section 2. DELIVERIES

2.1    The Company.  The Company will cause its transfer agent to a deliver
certificate evidencing the Shares issuable to the Investor within five (5)
business days after delivery of the Notes or an affidavit that said Notes are
lost by the Investor to the Company. 

2.2    The Investor.  The Investor will deliver the Notes or an affidavit that
said Notes are lost upon the execution of this Agreement.  The Investor also
agrees to deliver any other document reasonably requested by the Company that it
deems necessary for the consummation of the transactions contemplated by this
Agreement.

Section 3.  EQUITABLE RELIEF.

3.1       Damages Inadequate.  Each party acknowledges that it would be
impossible to measure in money the damages to the other party if there is a
failure to comply with any covenants or provisions of this Agreement, and agrees
that in the event of any breach of any covenant or provision, the other party to
this Agreement will not have an adequate remedy at law.

3.2       Equitable Relief.  It is therefore agreed that the other party to this
Agreement who is entitled to the benefit of the covenants or provisions of this
Agreement which have been breached, in addition to any other rights or remedies
which they may have, shall be entitled to immediate equitable relief to enforce
such covenants and provisions, and that in the event that any such action or
proceeding is brought in equity to enforce them, the defaulting or breaching
party will not urge a defense that there is an adequate remedy at law.

Section 4. MISCELLANEOUS

4.1       Further Assurances.  The parties to this Agreement hereby agree to
execute any other documents and take any further actions which are reasonably
necessary or appropriate in order to implement the transactions contemplated by
this Agreement.

4.2       Counterparts.  This Agreement may be executed in several counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one agreement.

4.3       Governing Law.  This Agreement shall be construed in accordance with,
and governed in all respects by, the laws of the State of Nevada.

4.4       Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective heirs, successors and assigns, if any, and
shall inure to the benefit of the parties hereto and their respective heirs,
successors and assigns, if any.

 

-2-

--------------------------------------------------------------------------------


4.5       Severability.  The provisions of this Agreement are severable and in
the event that one or more of its provisions are deemed to be unenforceable or
invalid for any reason, such finding will not affect the enforceability or
validity of any other provision of this Agreement, which shall remain in full
force and effect.

4.6       Public Disclosure. The Company and the Investor agree not to issue any
public statement with respect to the Investor's investment or proposed
investment in the Company or the terms of any agreement or covenant without the
other party's prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation. The
Company agrees to reference Investor only as "an accredited investor" and attach
only a form copy of this Agreement, including exhibits, in any of the Company's
filings with the Securities and Exchange Commission or any other public filings,
except such full disclosures as may be required under applicable law or under
any applicable order, rule or regulation.

4.7       Waiver.  No failure or delay on the part of either party hereto in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude any other or further exercise thereof or of any other power,
right or privilege.

4.8       Entire Agreement.  This Agreement sets forth the entire understanding
of the parties hereto and supersedes all prior agreements and understandings
between the parties relating to the subject matter hereof.

4.9       Parties in Interest.  None of the provisions of this Agreement or of
any other document relating hereto is intended to provide any rights or remedies
to any person (including, without limitation, any employees or creditors of the
Company) other than the parties hereto and their respective heirs, successors
and assigns, if any.

4.10     Authorized Signatures.  Each party to this Agreement hereby represents
that the persons signing below are duly authorized to execute this Agreement on
behalf of their respective party.

 

-3-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

COMPANY:   CLOUDCOMMERCE, INC.                
By:
    Andrew Van Noy, Chief Executive Officer       INVESTOR:              
By:
     

 

 

 

 

-4-

--------------------------------------------------------------------------------


EXHIBIT A

NOTES